Exhibit 10.1

 

 

 



DATED THIS 18th DAY OF AUGUST 2014

 

 

 

BETWEEN

 

 

 

PGCG ASSETS HOLDINGS SDN. BHD.

[Company No. 983271-U]

("the Landlord")

 

 

AND

 

LE APPLE BOUTIQUE HOTEL (KLCC) SDN. BHD.

[COMPANY No. 963265 - D]

("the TENANT")

 

 

 

 

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

 

TENANCY AGREEMENT

 

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

 

 

[ref:                    ]

 

 




 



 

 

 

THIS TENANCY AGREEMENT is made on the day and year set out in Item 1 of the
Schedule hereto between the party whose name and particulars are set out in Item
2 of the Schedule hereto (hereinafter called “the Landlord) of the one part, AND
the party whose name and particulars are set out in Item 3 of the Schedule
hereto (hereinafter called “the TENANT”) of the other part.

 

WHEREAS:-

 

1)The Landlord is the beneficial owner of all the parcel(s) of property
described in Item 4 of the Schedule hereto (hereinafter called “the Demised
Premises”).

 

2)Prior to this, the parties hereto have executed a Lease Agreement dated 18th
December 2013 (hereinafter referred to as “the Lease Agreement”) for the Tenant
to lease the Demised Premises from the Landlord. The parties have since agreed
to terminate the Lease Agreement and enter into this Tenancy Agreement to
supersede the Lease Agreement.

 

3)Subject to the terms and conditions hereinafter contained the Landlord is
desirous to let to the TENANT and the TENANT is desirous to take on rent the
Demised Premises from the Landlord for a period stated in Item 5 of the Schedule
hereto at the monthly Tenancy rental stated in Item 7 of the Schedule hereto.

 

4)The TENANT has agreed to rent the Demised Premises from the Landlord subject
to the terms and conditions herein.

 

5)The TENANT was notified and acknowledged that the Landlord had let out part of
the ground floor to Popular Wizard Sdn. Bhd. who operates the De Asian Café,
which Rental Agreement is attached hereto as Appendix A and the right, interest
and benefits of the Landlord under the said Rental Agreement shall be assigned
over to the TENANT together with the Landlord’s right, interests and benefits of
the car park facilities and use of external walls for advertising purpose.

 

NOW THIS AGREEMENT WITNESSETH THAT:

 

1.Subject to the TENANT paying to the Landlord the Tenancy rental hereby
reserved and complying with all the terms and conditions hereinafter contained
the Landlord shall let to the TENANT and the TENANT shall take on Tenancy the
Demised Premises from the Landlord for the fixed period of time stated in Item 5
of the Schedule hereto at the fixed monthly Tenancy rental stated in Item 6 of
the Schedule hereto, the first of such Tenancy rental to be paid within 3 months
upon the execution hereof and the subsequent payments to be made in advance by
or on the seventh (7th) day of each month, by payment directly to the Landlord.

1

 

2.The term of the TENANCY hereby created shall commence on the date set out in
Item 8 of the Schedule hereto and shall, unless otherwise sooner determined or
renewed in accordance with the terms herein contained, expire on the date stated
in Item 9 of the Schedule hereto.

 

3.The TENANT shall pay to the Landlord within one month and three months upon
the execution of this Agreement hereof, the sum stated in Item 10a and 10b
respectively, of the Schedule hereto as Security and Utility deposit as security
for the due performance of the several terms and obligations contained herein to
be performed by the TENANT. The Security and Utility Deposit shall not be
construed or be utilised as Tenancy rental for any arrears or be set off against
any Tenancy rental due by the TENANT to the Landlord in the months preceding the
expiration of the term hereby created and any renewal hereof, if any. The
Security and Utility Deposit shall be refunded free of interest to the TENANT
less such sum(s) as may be lawfully due to the Landlord in respect of breach by
the TENANT in due observance and performance of any of the terms and conditions
herein contained (fair wear and tear excepted) within fourteen (14) days from
the date of determination of the TENANCY herein.

 

4.(a) It is mutually agreed that the Tenant will take over the Demised Premises
as is where is and major renovation works will be carried out to convert it to a
layout for a hotel operation. The Tenant shall bear the cost of such renovations
and alteration and there after maintain at its own cost all the M&E, Air
Conditioning, Lifts, Generator Set, Fire Fighting & Protection Systems,
Computerized Monitoring System (BOMBA LINK), Security Surveillance CCTV system,
Water Treatment, Pest Control, Refuse Disposal.

 

(b) The TENANT shall pay and discharge promptly all electricity, water,
telephone, internet, sewerage and all other services including but not limited
to items listed in 4(a) above, subscribed by and in the name of the Landlord or
TENANT during the term hereby created or such extensions thereof. The Security
and Utilities Deposit shall be refunded free of interest to the TENANT upon the
expiration of the Term hereby created or any renewal of the Term hereby created,
if any, provided always that all water, electricity, telephone charges,
internet, sewerage and any other services including any penalties or late
payment charges thereof up to the date of redelivery of vacant possession of the
Demised Premises to the Landlord shall have been settled by the TENANT and
subject further to the right of the Landlord to deduct any monies for any
antecedent breach(es) or default(s) of the obligations of the TENANT to pay and
discharge all charges arising hereunder.

2

 

 

5.The TENANT hereby covenants with Landlord as follows:-

 

(a)that the TENANT shall use and occupy the said Premises solely and exclusively
for the purpose stated in Item 6 of the First Schedule

hereto only and shall not use the said Premises for any other purpose,

without first obtaining the written consent of the Landlord;

 

(b)that the TENANT shall pay to the Landlord within one month upon the execution
of this Agreement hereof, the Security Deposit as security for the due
performance of the several terms and obligations contained herein to be
performed by the TENANT; and

 

(c)that the TENANT shall pay to the Landlord the monthly Tenancy rental in
advance on or before the seventh (7th) day of each and every month by payment
directly to the Landlord; and

 

(d)that the TENANT shall pay to the Landlord within 3 months upon execution of
this Agreement the Utility Deposit as security for the obligations of the TENANT
to pay and discharge promptly all electricity, water, telephone, internet,
sewerage and other charges from time to time; and

 

(e)that the TENANT shall pay on its due date all charges in respect of
electricity, water, telephone, internet, sewerage and other services as and when
such bills are rendered by the appropriate authority. Copies of payment receipts
shall be handed for the Landlord’s inspection at the end of every month thereof
upon request thereof; and

 

(f)that the TENANT shall permit the Landlord and/or his servant or agents at all
reasonable times and from time to time to enter and view the condition of the
Demised Premises and to execute and do repairs or other works as the Landlord
deems it necessary; and

 

(g)that the TENANT shall not make any structural or otherwise exhibit on the
exterior of the Demised Premises or the windows without first obtaining the
written consent of the Landlord. If such consent as aforesaid is granted, the
TENANT shall pay the costs thereof and when the term hereby created expires or
when it is terminated for any reason whatsoever, the TENANT shall endevour to
revert the Demised Premises to its original state and conditions to the entire
satisfaction of the Landlord and should the TENANT refuse to do so, the Landlord
may deduct such expenses from the security deposit and if the security deposit
is insufficient, the Landlord shall be at liberty to claim against the TENANT
for the balance as a liquidated debt for the costs incurred. In any event any
structural or other alteration made to the Demised Premises shall inure for the
benefit of the Landlord; and

3

 

(h)that the TENANT shall keep and maintain the interior of the Demised Premises
in good and rentable repair and condition (fair wear and tear excepted); and

 

(i)that the TENANT shall not do or permit or suffer to be done on the Demised
Premises anything which in the opinion of the Landlord may be nuisance or
annoyance to or in anyway interfere with the quiet enjoyment and comfort of
other occupants of the Demised Premises or the neighbourhood; and

 

(j)that the TENANT shall observe and comply with all local, municipal and city
by-laws, regulations and notices affecting the Demised Premises on the part of
the TENANT to be observed and complied as occupier thereof which are now in
force or may hereafter be enacted; and

 

(k)that the TENANT shall not to do anything whereby any insurance policy in
respect of the Demised Premises against fire may be rendered void or voidable or
whereby the premium in respect of such policy may be liable to be increased; and

 

(l)that the TENANT shall not bring or store or permit or suffer to be brought in
the Demised Premises any goods or matter which in the opinion of the Landlord
are offensive or unpleasant or noxious or dangerous to the safety of the state
and condition of the Demise Premises and the neighbourhood; and

 

(m)that the TENANT shall not assign, sublet or part with the possession of the
Demised Premises without first obtaining the written consent of the Landlord
which consent shall not be unreasonably withheld; and

 

(n)that the TENANT shall, on the determination of the Term hereby created
peacefully yield up vacant possession of the Demised Premises and the fittings
and fixtures contained therein to the Landlord in good and rentable repair and
condition (fair wear and tear excepted; and

 

(o)that the TENANT shall at any time during the three (3) months preceding the
determination of the TENANCY herein created, permit any intending tenants or
purchaser of the Demised Premises with authority from the Landlord at all
reasonable times to enter and view the Demised Premises provided that due notice
shall have been given to the TENANT by the Landlord or his agent’s intention to
enter and view the Demised Premises; and

4

 

 

(p)that the TENANT shall not use the Demised Premises for any illegal or immoral
purpose; and

 

(q)that the TENANT shall repair forthwith and make good any damages done or
caused to Demised Premises or any part thereof by the installation, use or
removal of the TENANT’s fixtures and fittings; and

 

(r)that the TENANT shall save harmless and indemnify and keep fully indemnified
the Landlord against any and all actual loss, damages, expenses and costs
suffered or incurred by the Landlord as a result of any claim, action, suit or
demand against the Landlord for any breach arising as a result of the TENANT’s
failure or default of his obligations and duties to be performed and discharged
hereunder; and

 

(s)that the TENANT shall subscribe to the telephone , internet and electricity
services directly with the service providers.

 

(t)The Tenant acknowledges that the Landlord is an affiliate of a United States
public listed company and that the US SEC requires the financial results of the
operation of the Demised Premises be included in the Quarterly report of the
listed entity. In view of the above, the Tenant shall prepare their monthly
Management Accounts in relation to its operations of the Demised Premises and
provide their latest available monthly financial and management report to the
Landlord in a manner that will permit the Landlord to comply with the said US
SEC requirement.

 

6.The Landlord hereby covenants with the TENANT as follows:-

 

(a)that the Landlord shall, provided always that the TENANT pays the rent hereby
reserved and observes and performs the agreements, stipulations and covenants on
his part to be performed and discharged herein contained, permit the TENANT to
occupy and enjoy the Demised Premises during the Term of the TENANCY without any
interruption or interference by the Landlord or any person or body lawfully
claiming through the Landlord; and

 

(b)that the Landlord shall bear all quit rent and assessment charges during the
continuance of the Term of the TENANCY hereby granted; and

 

(c)that the Landlord shall insure the Demised Premises against loss or damage by
fire; and

5

 

 

(d)that the Landlord shall return the Security and Utility Deposit referred to
above free of interest upon the TENANT’s compliance of the terms and conditions
set forth hereinabove for such refund.

 

(e)the Landlord agrees to grant a rent free period commencing from the date of
this Agreement until the commencement of the operation of the Hotel or Six (6)
months from the date hereof, whichever is lesser, for the Tenant to carry out
the renovation works provided that further extension of the rent free period
shall be granted at the mutual agreement of the parties hereto. Provided that
the rent free period referred to above shall not apply to the car parking area
and the premises let out to Popular Wizard Sdn. Bhd. aka De Asian Café under a
rental agreement the right, benefit and interest of the landlord therein have
been or will be assigned to the TENANT and as such the TENANT shall continue to
pay the apportioned rental for the car parking area and the Premises already
rented to Popular Wizard Sdn. Bhd. aka De Asian Café during the rent free period
referred to herein.

 

7.PROVIDED ALWAYS and it is hereby agreed between the parties that:

 

(a)if the rent or any part thereof shall at any time during the Term hereby
created remains unpaid for fourteen (14) days after the same becoming due and
payable or if the TENANT is in breach of any covenant irrespective of the fact
that the same shall amount to a breach of a term, condition or covenant of it or
if the TENANT shall suffer a petition of winding up be presented against it or
becomes insolvent, it shall be lawful in any of the said circumstances for the
Landlord at any time thereafter to re-enter and take possession of the Demised
Premises without further reference to the TENANT and thereupon this TENANCY
shall absolutely determine without prejudice to the rights of action of the
Landlord in respect of any antecedent breach of the TENANT’s covenants herein
contained.

 

(b)The Parties hereto hereby agree to the following:-

 

(aa)The Landlord shall at the written request of the Tenant made not less than
two (2) months before the expiration of the term hereby created and if there
shall not at the time of such request be any existing breach or non-observance
of any of the covenants on the part of the Tenant herein contained to be
performed at the Tenant's expenses automatically grant to the Tenant a tenancy
of the Demised Premises for a further term of one (1) year (hereinafter referred
to as “the First Renewal Term”) at the same rental rate (hereinafter referred to
as “the First Renewal Term Rental”) and subject to the terms and conditions
herein contained except for this Sub-clause (aa).

6

 

 

 

(bb)The Landlord shall at the written request of the Tenant made not less than
two (2) months before the expiration of the First Renewal Term created in the
manner provided in Sub-Clause (b) above and if there shall not at the time of
such request be any existing breach or non-observance of any of the covenants on
the part of the Tenant herein contained to be performed at the Tenant's expenses
automatically grant to the Tenant a tenancy of the Demised Premises for a
further term of one (1) year (hereinafter referred to as “the Second Renewal
Term”) at the same rental rate (hereinafter referred to as “the Second Renewal
Term Rental”) and subject to the terms and conditions herein contained except
for this Sub-clause (bb).

 

(cc)The Landlord shall at the written request of the Tenant made not less than
two (2) months before the expiration of the Second Renewal Term created in the
manner provided in Sub-Clause (bb) above and if there shall not at the time of
such request be any existing breach or non-observance of any of the covenants on
the part of the Tenant herein contained to be performed at the Tenant's expenses
automatically grant to the Tenant a tenancy of the Demised Premises for a
further term of one (1) year (hereinafter referred to as “the Third Renewal
Term”) at the Second Renewal Term Rental plus 5% to 10% as the parties hereto
may agree thereto or at the market rate then, whichever is lower (hereinafter
referred to as “the Third Renewal Term Rental”) and subject to the terms and
conditions herein contained except for this Sub-clause (cc).

 

(dd)The Landlord shall at the written request of the Tenant made not less than
two (2) months before the expiration of the Third Renewal Term created in the
manner provided in Sub-Clause (cc) above and if there shall not at the time of
such request be any existing breach or non-observance of any of the covenants on
the part of the Tenant herein contained to be performed at the Tenant's expenses
automatically grant to the Tenant a tenancy of the Demised Premises for a
further term of one (1) year (hereinafter referred to as “the Fourth Renewal
Term”) at the same rental rate as the Third Renewal Term Rental (hereinafter
referred to as “the Fourth Renewal Term Rental”) and subject to the terms and
conditions herein contained except for this Sub-clause (dd).

7

 

 

(ee)The Landlord shall at the written request of the Tenant made not less than
two (2) months before the expiration of the Fourth Renewal Term created in the
manner provided in Sub-Clause (dd) above and if there shall not at the time of
such request be any existing breach or non-observance of any of the covenants on
the part of the Tenant herein contained to be performed at the Tenant's expenses
automatically grant to the Tenant a tenancy of the Demised Premises for a
further term of one (1) year (hereinafter referred to as “the Fifth Renewal
Term”) at the same rental rate as the Fourth Renewal Term Rental (hereinafter
referred to as “the Fifth Renewal Term Rental”) and subject to the terms and
conditions herein contained except for this Sub-clause (ee).

 

(ff)The Landlord shall at the written request of the Tenant made not less than
two (2) months before the expiration of the Fifth Renewal Term created in the
manner provided in Sub-Clause (ee) above and if there shall not at the time of
such request be any existing breach or non-observance of any of the covenants on
the part of the Tenant herein contained to be performed at the Tenant's expenses
automatically grant to the Tenant a tenancy of the Demised Premises for a
further term of one (1) year (hereinafter referred to as “the Sixth Renewal
Term”) at the Fifth Renewal Term Rental plus 5% to 10% as the parties hereto may
agree thereto or at the market rate then, whichever is lower (hereinafter
referred to as “the Sixth Renewal Term Rental”) and subject to the terms and
conditions herein contained except for this Sub-clause (ff).

 

(gg)The Landlord shall at the written request of the Tenant made not less than
two (2) months before the expiration of the Sixth Renewal Term created in the
manner provided in Sub-Clause (ff) above and if there shall not at the time of
such request be any existing breach or non-observance of any of the covenants on
the part of the Tenant herein contained to be performed at the Tenant's expenses
automatically grant to the Tenant a tenancy of the Demised Premises for a
further term of one (1) year (hereinafter referred to as “the Seventh Renewal
Term”) at the same rental rate as the Sixth Renewal Term Rental (hereinafter
referred to as “the Seven Renewal Term Rental”) and subject to the terms and
conditions herein contained except for this Sub-clause (gg).

 

(hh)The Landlord shall at the written request of the Tenant made not less than
two (2) months before the expiration of the Seventh Renewal Term created in the
manner provided in Sub-Clause (gg) above and if there shall not at the time of
such request be any existing breach or non-observance of any of the covenants on
the part of the Tenant herein contained to be performed at the Tenant's expenses
automatically grant to the Tenant a tenancy of the Demised Premises for a
further term of one (1) year (hereinafter referred to as “the Eighth Renewal
Term”) at the same rental rate as the Seventh Renewal Term Rental (hereinafter
referred to as “the Eighth Renewal Term Rental”) and subject to the terms and
conditions herein contained except for this Sub-clause (hh).

8

 

 

(ii)The Landlord shall at the written request of the Tenant made not less than
two (2) months before the expiration of the Eighth Renewal Term created in the
manner provided in Sub-Clause (hh) above and if there shall not at the time of
such request be any existing breach or non-observance of any of the covenants on
the part of the Tenant herein contained to be performed at the Tenant's expenses
automatically grant to the Tenant a tenancy of the Demised Premises for a
further term of one (1) year (hereinafter referred to as “the Ninth Renewal
Term”) at the Eighth Renewal Term Rental plus 5% to 10% as the parties hereto
may agree thereto or at the market rate then, whichever is lower (hereinafter
referred to as “the Ninth Renewal Term Rental”) and subject to the terms and
conditions herein contained except for this Sub-clause (ii).

 

(jj)The Landlord shall at the written request of the Tenant made not less than
two (2) months before the expiration of the Ninth Renewal Term created in the
manner provided in Sub-Clause (ii) above and if there shall not at the time of
such request be any existing breach or non-observance of any of the covenants on
the part of the Tenant herein contained to be performed at the Tenant's expenses
automatically grant to the Tenant a tenancy of the Demised Premises for a
further term of one (1) year (hereinafter referred to as “the Tenth Renewal
Term”) at the same rental rate as the Ninth Renewal Term Rental (hereinafter
referred to as “the Tenth Renewal Term Rental”) and subject to the terms and
conditions herein contained except for this Sub-clause (jj).

 

(kk)The Landlord shall at the written request of the Tenant made not less than
two (2) months before the expiration of the Tenth Renewal Term created in the
manner provided in Sub-Clause (jj) above and if there shall not at the time of
such request be any existing breach or non-observance of any of the covenants on
the part of the Tenant herein contained to be performed at the Tenant's expenses
automatically grant to the Tenant a tenancy of the Demised Premises for a
further term of one (1) year (hereinafter referred to as “the Eleventh Renewal
Term”) at the same rental rate as the Tenth Renewal Term Rental (hereinafter
referred to as “the Eleventh Renewal Term Rental”) and subject to the terms and
conditions herein contained except for this Sub-clause (kk).

 

9

 

 

(ll)The Landlord shall at the written request of the Tenant made not less than
two (2) months before the expiration of the Eleventh Renewal Term created in the
manner provided in Sub-Clause (kk) above and if there shall not at the time of
such request be any existing breach or non-observance of any of the covenants on
the part of the Tenant herein contained to be performed at the Tenant's expenses
automatically grant to the Tenant a tenancy of the Demised Premises for a
further term of one (1) year (hereinafter referred to as “the Twelfth Renewal
Term”) at the Eleventh Renewal Term Rental plus 5% to 10% as the parties hereto
may agree thereto or at the market rate then, whichever is lower (hereinafter
referred to as “the Twelfth Renewal Term Rental”) and subject to the terms and
conditions herein contained except for this Sub-clause (ll).

 

(mm)The Landlord shall at the written request of the Tenant made not less than
two (2) months before the expiration of the Twelfth Renewal Term created in the
manner provided in Sub-Clause (ll) above and if there shall not at the time of
such request be any existing breach or non-observance of any of the covenants on
the part of the Tenant herein contained to be performed at the Tenant's expenses
automatically grant to the Tenant a tenancy of the Demised Premises for a
further term of one (1) year (hereinafter referred to as “the Thirteenth Renewal
Term”) at the same rental rate as the Twelfth Renewal Term Rental (hereinafter
referred to as “the Thirteenth Renewal Term Rental”) and subject to the terms
and conditions herein contained except for this Sub-clause (mm).

 

(nn)The Landlord shall at the written request of the Tenant made not less than
two (2) months before the expiration of the Thirteenth Renewal Term created in
the manner provided in Sub-Clause (mm) above and if there shall not at the time
of such request be any existing breach or non-observance of any of the covenants
on the part of the Tenant herein contained to be performed at the Tenant's
expenses automatically grant to the Tenant a tenancy of the Demised Premises for
a further term of one (1) year (hereinafter referred to as “the Fourteenth
Renewal Term”) at the same rental rate as the Thirteenth Renewal Term Rental
(hereinafter referred to as “the Fourteenth Renewal Term Rental”) and subject to
the terms and conditions herein contained except for this Sub-clause (nn).

10

 

 

(oo)The Landlord shall at the written request of the Tenant made not less than
two (2) months before the expiration of the Fourteenth Renewal Term created in
the manner provided in Sub-Clause (nn) above and if there shall not at the time
of such request be any existing breach or non-observance of any of the covenants
on the part of the Tenant herein contained to be performed at the Tenant's
expenses automatically grant to the Tenant a tenancy of the Demised Premises for
a further term of one (1) year (hereinafter referred to as “the Fifteenth
Renewal Term”) at the Fourteenth Renewal Term Rental plus 5% to 10% as the
parties hereto may agree thereto or at the market rate then, whichever is lower
(hereinafter referred to as “the Fifteenth Renewal Term Rental”) and subject to
the terms and conditions herein contained except for this Sub-clause (oo).

 

(pp)The Landlord shall at the written request of the Tenant made not less than
two (2) months before the expiration of the Fifteenth Renewal Term created in
the manner provided in Sub-Clause (oo) above and if there shall not at the time
of such request be any existing breach or non-observance of any of the covenants
on the part of the Tenant herein contained to be performed at the Tenant's
expenses automatically grant to the Tenant a tenancy of the Demised Premises for
a further term of one (1) year (hereinafter referred to as “the Sixteenth
Renewal Term”) at the same rental rate as the Fifteenth Renewal Term Rental
(hereinafter referred to as “the Sixteenth Renewal Term Rental”) and subject to
the terms and conditions herein contained except for this Sub-clause (pp).

 

(qq)The Landlord shall at the written request of the Tenant made not less than
two (2) months before the expiration of the Sixteenth Renewal Term created in
the manner provided in Sub-Clause (pp) above and if there shall not at the time
of such request be any existing breach or non-observance of any of the covenants
on the part of the Tenant herein contained to be performed at the Tenant's
expenses automatically grant to the Tenant a tenancy of the Demised Premises for
a further term of one (1) year (hereinafter referred to as “the Seventeenth
Renewal Term”) at the same rental rate as the Sixteenth Renewal Term Rental
(hereinafter referred to as “the Seventeenth Renewal Term Rental”) and subject
to the terms and conditions herein contained except for this Sub-clause (qq).

 

11

 

 

(rr)The Landlord shall at the written request of the Tenant made not less than
two (2) months before the expiration of the Seventeenth Renewal Term created in
the manner provided in Sub-Clause (qq) above and if there shall not at the time
of such request be any existing breach or non-observance of any of the covenants
on the part of the Tenant herein contained to be performed at the Tenant's
expenses automatically grant to the Tenant a tenancy of the Demised Premises for
a further term of one (1) year (hereinafter referred to as “the Eighteenth
Renewal Term”) at the Seventeenth Renewal Term Rental plus 5% to 10% as the
parties hereto may agree thereto or at the market rate, whichever is lower
(hereinafter referred to as “the Eighteenth Renewal Term Rental”) and subject to
the terms and conditions herein contained except for this Sub-clause (rr).

 

(ss)The Landlord shall at the written request of the Tenant made not less than
two (2) months before the expiration of the Eighteenth Renewal Term created in
the manner provided in Sub-Clause (rr) above and if there shall not at the time
of such request be any existing breach or non-observance of any of the covenants
on the part of the Tenant herein contained to be performed at the Tenant's
expenses automatically grant to the Tenant a tenancy of the Demised Premises for
a further term of one (1) year (hereinafter referred to as “the Nineteenth
Renewal Term”) at the same rental rate as the Eighteenth Renewal Term Rental
(hereinafter referred to as “the Nineteenth Renewal Term Rental”) and subject to
the terms and conditions herein contained except for this Sub-clause (ss).

 

(tt)The Landlord shall at the written request of the Tenant made not less than
two (2) months before the expiration of the Nineteenth Renewal Term created in
the manner provided in Sub-Clause (ss) above and if there shall not at the time
of such request be any existing breach or non-observance of any of the covenants
on the part of the Tenant herein contained to be performed at the Tenant's
expenses automatically grant to the Tenant a tenancy of the Demised Premises for
a further term of one (1) year (hereinafter referred to as “the Twentieth
Renewal Term”) at the same rental rate as the Nineteenth Renewal Term Rental
(hereinafter referred to as “the Twentieth Renewal Term Rental”) and subject to
the terms and conditions herein contained except for this Sub-clause (tt).

12

 

 

(uu)The Landlord shall at the written request of the Tenant made not less than
two (2) months before the expiration of the Twentieth Renewal Term created in
the manner provided in Sub-Clause (tt) above and if there shall not at the time
of such request be any existing breach or non-observance of any of the covenants
on the part of the Tenant herein contained to be performed at the Tenant's
expenses automatically grant to the Tenant a tenancy of the Demised Premises for
a further term of one (1) year (hereinafter referred to as “the Twenty-first
Renewal Term”) at the Second Renewal Term Rental plus 5% to 10% as the parties
hereto may agree thereto or at the market rate, whichever is lower (hereinafter
referred to as “the Twenty-first Renewal Term Rental”) and subject to the terms
and conditions herein contained except for this Sub-clause (uu).

 

(vv)The Landlord shall at the written request of the Tenant made not less than
two (2) months before the expiration of the Twenty-first Renewal Term created in
the manner provided in Sub-Clause (uu) above and if there shall not at the time
of such request be any existing breach or non-observance of any of the covenants
on the part of the Tenant herein contained to be performed at the Tenant's
expenses automatically grant to the Tenant a tenancy of the Demised Premises for
a further term of one (1) year (hereinafter referred to as “the Twenty-second
Renewal Term”) at the same rental rate as the Twenty-first Renewal Term Rental
(hereinafter referred to as “the Twenty-second Renewal Term Rental”) and subject
to the terms and conditions herein contained except for this Sub-clause (vv).

 

(ww)The Landlord shall at the written request of the Tenant made not less than
two (2) months before the expiration of the Twenty-second Renewal Term created
in the manner provided in Sub-Clause (vv) above and if there shall not at the
time of such request be any existing breach or non-observance of any of the
covenants on the part of the Tenant herein contained to be performed at the
Tenant's expenses automatically grant to the Tenant a tenancy of the Demised
Premises for a further term of one (1) year (hereinafter referred to as “the
Twenty-third Renewal Term”) at the same rental rate as the Twenty-second Renewal
Term Rental (hereinafter referred to as “the Twenty-third Renewal Term Rental”)
and subject to the terms and conditions herein contained except for this
Sub-clause (ww).

13

 

 

(xx)The Landlord shall at the written request of the Tenant made not less than
two (2) months before the expiration of the Twenty-third Renewal Term created in
the manner provided in Sub-Clause (ww) above and if there shall not at the time
of such request be any existing breach or non-observance of any of the covenants
on the part of the Tenant herein contained to be performed at the Tenant's
expenses automatically grant to the Tenant a tenancy of the Demised Premises for
a further term of one (1) year (hereinafter referred to as “the Twenty-fourth
Renewal Term”) at the Twenty-third Renewal Term Rental plus 5% to 10% as the
parties hereto may agree thereto or at the market rate, whichever is lower
(hereinafter referred to as “the Twenty-fourth Renewal Term Rental”) and subject
to the terms and conditions herein contained except for this Sub-clause (xx).

 

(yy)The Landlord shall at the written request of the Tenant made not less than
two (2) months before the expiration of the Twenty-fourth Renewal Term created
in the manner provided in Sub-Clause (xx) above and if there shall not at the
time of such request be any existing breach or non-observance of any of the
covenants on the part of the Tenant herein contained to be performed at the
Tenant's expenses automatically grant to the Tenant a tenancy of the Demised
Premises for a further term of one (1) year (hereinafter referred to as “the
Twenty-fifth Renewal Term”) at the same rental rate as the Twenty-fourth Renewal
Term Rental (hereinafter referred to as “the Twenty-fifth Renewal Term Rental”)
and subject to the terms and conditions herein contained except for this
Sub-clause (yy).

 

(zz)The Landlord shall at the written request of the Tenant made not less than
two (2) months before the expiration of the Twenty-fifth Renewal Term created in
the manner provided in Sub-Clause (yy) above and if there shall not at the time
of such request be any existing breach or non-observance of any of the covenants
on the part of the Tenant herein contained to be performed at the Tenant's
expenses automatically grant to the Tenant a tenancy of the Demised Premises for
a further term of one (1) year (hereinafter referred to as “the Twenty-sixth
Renewal Term”) at the same rental rate as the Twenty-fifth Renewal Term Rental
(hereinafter referred to as “the Twenty-sixth Renewal Term Rental”) and subject
to the terms and conditions herein contained except for this Sub-clause (zz).

14

 

 

(aaa)The Landlord shall at the written request of the Tenant made not less than
two (2) months before the expiration of the Twenty-sixth Renewal Term created in
the manner provided in Sub-Clause (zz) above and if there shall not at the time
of such request be any existing breach or non-observance of any of the covenants
on the part of the Tenant herein contained to be performed at the Tenant's
expenses automatically grant to the Tenant a tenancy of the Demised Premises for
a further term of one (1) year (hereinafter referred to as “the Twenty-seventh
Renewal Term”) at the Twenty-sixth Renewal Term Rental plus 5% to 10% as the
parties hereto may agree thereto or at the market rate, whichever is lower
(hereinafter referred to as “the Twenty-seventh Renewal Term Rental”) and
subject to the terms and conditions herein contained except for this Sub-clause
(aaa).

 

(bbb)The Landlord shall at the written request of the Tenant made not less than
two (2) months before the expiration of the Twenty-seventh Renewal Term created
in the manner provided in Sub-Clause (aaa) above and if there shall not at the
time of such request be any existing breach or non-observance of any of the
covenants on the part of the Tenant herein contained to be performed at the
Tenant's expenses automatically grant to the Tenant a tenancy of the Demised
Premises for a further term of one (1) year (hereinafter referred to as “the
Twenty-eighth Renewal Term”) at the same rental rate as the Twenty-seventh
Renewal Term Rental (hereinafter referred to as “the Twenty-eighth Renewal Term
Rental”) and subject to the terms and conditions herein contained except for
this Sub-clause (bbb).

 

(ccc)The Landlord shall at the written request of the Tenant made not less than
two (2) months before the expiration of the Twenty-eighth Renewal Term created
in the manner provided in Sub-Clause (bbb) above and if there shall not at the
time of such request be any existing breach or non-observance of any of the
covenants on the part of the Tenant herein contained to be performed at the
Tenant's expenses automatically grant to the Tenant a tenancy of the Demised
Premises for a further term of one (1) year (hereinafter referred to as “the
Twenty-Ninth Renewal Term”) at the same rental rate as the Twenty-eighth Renewal
Term Rental (hereinafter referred to as “the Twenty-Ninth Renewal Term Rental”)
and subject to the terms and conditions herein contained except for this
Sub-clause (ccc).

15

 

 

Provided that In the event the Tenant shall fail to serve the required written
request for renewal as stipulated above within the respective periods stimulated
above, then the option to renew shall automatically and irrevocably lapse and
the Landlord shall be free of all obligations whatsoever to grant the Tenant a
further tenancy and the Landlord or his agents shall be entitled to put up a
notice or signboard for the purpose of securing new Tenants at the Demised
Premises without any objection or hindrance from the Tenant.

 

 

8.Any notice to be served by either party hereto shall be served on the party
intended to be served by registered post at the address stated herein and such
notice shall be deemed to have been effectively served on the other party on the
3rd day from date of posting of same.

 

9.In this Agreement unless there be something in the subject matter or context
inconsistent therewith, words importing singular number or the masculine gender
only shall include the plural number of feminine and neuter gender and words
importing the individual person shall also be deemed to include corporate or
other bodies.

 

10.This Agreement shall be binding upon the successors in title heirs legal
representatives administrators executors of the parties hereto.

 

11.This Agreement shall be governed and interpreted in accordance with the laws
of Malaysia.

 

12.The TENANT hereto shall bear the legal scale costs of and incidental to the
preparation of this Agreement and the TENANT shall bear the stamp duty of this
Agreement.

 

13.In the event the Landlord proceeds to sell the Demised Premises the TENANT
shall be given the first right of refusal to purchase the Demised Premises at
such price as may be mutually agreed upon by the parties herein. Should the
TENANT not exercise such right to purchase within fourteen (14) days from the
date of receipt of the letter of offer to sell at the price stated in the said
letter or in the event the ultimate sale and purchase agreement is not or cannot
be executed between the parties hereto within one (1) month from the date of
acceptance of the offer to sell from the Landlord by the Tenant or in the event
the sale and purchase agreement between the Landlord and the Tenant is not
completed for any reason whatsoever due to no fault of the Landlord, the
Landlord shall be entitled to sell the Demised Premises together with the right
of the TENANT under this Agreement intact at the price and terms and conditions
not less favourable to the Landlord than the price and terms and conditions
first offered to the Tenant and shall procure the intended purchaser to purchase
the Demised Premises with the existing Tenancy herein.

 



16

 



IN WITNESS whereof the parties have hereunto set their hands the day and year
above written.

 

 

The Common Seal of ) PGCG ASSETS HOLDINGS SDN. BHD. ) was hereunto affixed ) in
accordance with its Articles ) in the presence of : )

 

 

 

 

    /s/ WONG WENG KUNG CHAI KOK WAI. Director Director/Secretary WONG WENG KUNG
CHAI KOK WAI    

 

 

 

The Common Seal of ) LE APPLE BOUTIQUE HOTEL ) (KLCC)SDN. BHD. ) was hereunto
affixed ) in accordance with its Articles ) in the presence of : )

 

 

 

 

 

/s/ DATO’SRI KOH YOCK HENG /s/ SAW SOO MENG Director Director/Secretary DATO’SRI
KOH YOCK HENG SAW SOO MENG    

 





17

 

 

FIRST SCHEDULE REFERRED TO IN THE AGREEMENT

 

 

(to be taken and read as an essential term of this Agreement)



 

 

Item 1:Date Of the Agreement     :     18 AUGUST 2014

 



 

 

Item 2 :NAME & PARTICULARS OF LANDLORD



PGCG ASSETS HOLDINGS SDN. BHD. [Company No. 983271-U]

 

E-5-2, Megan Avenue 1, Block E,

Jalan Tun Razak, 50400 Kuala Lumpur,

Malaysia

 



 

 

Item 3 :NAME & PARTICULARS OF TENANT



LE APPLE BOUTIQUE HOTEL (KLCC) SDN BHD

[Company No. 963265-D]

 

E-3A-2, Megan Avenue 1, Block E,

Jalan Tun Razak, 50400 Kuala Lumpur,

Malaysia

  



 

 

Item 4 :PARTICULARS OF DEMISED PREMISES:



No. 160

Jalan Ampang

50450 Kuala Lumpur

(Whole of Menara CMY including parking area and Assignment of Rental Agreement
of Popular Wizard Sdn. Bhd. aka De Asian Cafe)

  



 

 

Item 5 :TERM OF TENANCY

One (1) year

 



 

 



18

 

 

Item 6 :PURPOSE OF TENANCY

To use the said Premises for Hotel Operation

 



 

 

Item 7 :TENANCY RENTAL PER MONTH :

Ringgit Malaysia Five Hundred And Fifty Thousand (RM550,000.00) per month.

 

 



Item 8 :TENANCY COMMENCES ON : 1st December 2013

 



 

 



Item 9 :TENANCY EXPIRES ON: 30th November, 2014

 



 

 

Item 10 :a) SECURITY DEPOSIT



Ringgit Malaysia One Million and One Hundred

Thousand only (RM1,100,000.00)

 

Or Equivalent of 2 months Tenancy Rental

 

b) UTILITY DEPOSIT

 

Ringgit Malaysia Five Hundred and Fifty Thousand only

(RM550,000.00)

 

Or Equivalent of 1 months Tenancy Rental





 

The Security Deposit and Utility Deposit shall be adjusted accordingly revision
of the Tenancy Rental upon renewal of the said Tenancy.

 

 

 

 

 



19

 

 



APPENDIX A

 

TO ATTACH THE COMPLETE SET OF THE RENTAL AGREEMENT



 

DUPLICATE

 



 

 



DATED THIS 1ST DAY OF MARCH 2013

 

 

 

BETWEEN

 

 

 

PGCG ASSETS HOLDINGS SDN. BHD.

[Company No. 983271-U]

("the Landlord")

 

 

AND

 

POPULAR WIZARD SDN. BHD.

[COMPANY No. 907847 - m]

("the TENANT")

 

 

 

 

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

 

TENANCY AGREEMENT

 

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

 

 

[ref: 005.13.03]

 

 




 



20

 

 

THE SCHEDULE REFERRED TO IN THE AGREEMENT

 

(to be taken and read as an essential term of this Agreement)



 

 

Item 1:Date Of the Agreement     :     01st March 2013

 



 

 

Item 2 :NAME & PARTICULARS OF LANDLORD



PGCG ASSETS HOLDINGS SDN. BHD. [Company No. 983271-U]

No. 160

Menara CMY

Jalan Ampang

50400 Kuala Lumpur

 



 

 

Item 3 :NAME & PARTICULARS OF TENANT



POPULAR WIZARD SDN BHD [Company No. 907847-m]

Unit G-1 (Level Ground Floor) 

No. 160

Menara CMY,

Jalan Ampang

50400 Kuala Lumpur

  



 

 

Item 4 :PARTICULARS OF DEMISED PREMISES:



No. 160

Menara CMY

Jalan Ampang

50450 Kuala Lumpur

  



 

 

Item 5 :TERM OF TENANCY

One (1) year



 



21

 

 



Item 6 :RENTAL PER MONTH :

Ringgit Malaysia Thirty Five Thousand (RM35,000.00) per month.

 



 

 

Item 7 :TENANCY COMMENCES ON : 01st March 2013 :
   

 

 



Item 8 :TENANCY COMMENCES ON : 1st December 2013





 

 

Item 9 :a) SECURITY DEPOSIT



Ringgit Malaysia Seventy Thousand Only

(RM 70,000.00)

 

Or Equivalent of 2 months Tenancy Rental

 

b) UTILITY DEPOSIT

 

Ringgit Malaysia Thirty Five Thousand only

(RM30,000.00)

 





 



Item 10 :OPTION TO RENEW :

One (1) year



 



 

 

 

 



22

 